UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F [ ]REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the fiscal year endedDecember 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [ ]SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Commission File Number: 000-51706 GIANT RESOURCES INC. (Formerly “GIANT OIL & GAS INC.”) (Exact name of Registrant as specified in its charter) Alberta, Canada (Jurisdiction of incorporation or organization) 246 Stewart Green S.W. Suite 4010, Calgary, Alberta, Canada T3H 3C8 (Address of principal executive offices) 403-261-0074 Telephone ofprincipal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, Fully Paid and Non-Assessable Common Shares Without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None As of December 31, 2011, there were 452,759 shares of the registrant’s common stock outstanding.There were no preferred shares outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act:Yes [] No [X] 1 If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [] No [X] Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer []Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [X]International Financial Reporting Standards as issuedOther [] by the International Accounting Standards Board [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] 2 GIANT RESOURCES INC. (Formerly “Giant Oil & Gas Inc.”) FORM 20-F ANNUAL REPORT 2011 TABLE OF CONTENTS Oil and Gas Glossary of Terms 4 Description of Business 5 Part I Item 1. Identity of Directors, Senior Management and Advisors 6 Item 2. Offer Statistics and Expected Timetable 6 Item 3. Key Information 6 Item 4. Item 4A. Information on the Company Unresolved Staff Comments 16 27 Item 5. Operating and Financial Review and Prospects 27 Item 6. Directors, Senior Management and Employees 34 Item 7. Major Shareholders and Related Party Transactions 37 Item 8. Financial Information 39 Item 9. The Offer and Listing 39 Item 10. Additional Information 41 Item 11. Quantitative and Qualitative Disclosures About Market Risk 44 Item 12. Description of Other Securities Other Than Equity Securities 44 Part II Item 13. Defaults, Dividend Arrearages and Delinquencies 45 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 45 Item 15. Controls and Procedures 45 Item 16. Reserved 46 Part III Item 17. Financial Statements 48 Item 18. Financial Statements 48 Item 19. Exhibits 68 Signature Page 3 OIL AND GAS GLOSSARY Term Definition Adsorption The accumulation of gases, liquids, or solutes on the surface of a solid or liquid. Basin A depressed area where sediments have accumulated during geologic time and considered to be prospective for oil and gas deposits. Coal A carbon-rich rock derived from plant material (peat) Development The phase in which a proven oil or gas field is brought into production by drilling production (development) wells. Drilling The using of a rig and crew for the drilling, suspension, production testing, capping, plugging and abandoning, deepening, plugging back, sidetracking, re-drilling or reconditioning of a well. Drilling logs Recorded observations made of rock chips cut from the formation by the drill bit, and brought to the surface with the mud, as well as rate of penetration of the drill bit through rock formations. Used by geologists to obtain formation data. Exploration The phase of operations which covers the search for oil or gas by carrying out detailed geological and geophysical surveys followed up where appropriate by exploratory drilling. Compare to "Development" phase. Fracturing The application of hydraulic pressure to the reservoir formation to create fractures through which oil or gas may move to the wellbore. Methane The simplest of the various hydrocarbons and is the major hydrocarbon component of natural gas, and in fact is commonly known as natural gas. It is colorless, odorless, and burns efficiently without many byproducts Mineral Lease A legal instrument executed by a mineral owner granting exclusive right to another to explore, drill, and produce oil and gas from a piece of land Permeability A measure of the ability of a rock to transmit fluid through pore spaces. Reserves Generally the amount of oil or gas in a particular reservoir that is available for production. Reservoir The underground rock formation where oil and gas has accumulated. It consists of a porous rock to hold the oil or gas, and a cap rock that prevents its escape 4 DESCRIPTION OF BUSINESS We were formed as a corporation under the federal laws of Canada pursuant to the Canada Business Corporations Act on April 2, 2004 under the name “Giant Oil & Gas Inc.”. On October 31, 2011, we amended our Articles of Incorporation to effect a change of name to Giant Resources Inc. On September 13, 2011, at our Annual General Meeting and Special Meeting of Shareholders (“Annual Meeting”), our shareholders of record as of August 10, 2011, owning a majority of the Company’s issued and outstanding shares of common stock, authorized our officers to effect a name change of the Company and to execute a reverse stock split of our common stock on the basis of one share for up to one hundred shares to occur within twelve months of the date of the Annual Meeting.On September 22, 2011, our Board of Directors (the “Board”) approved an amendment to our Articles of Incorporation reflecting a name change to Giant Resources Inc. and the implementation to effect a one-for-one-hundred reverse stock split with all fractional shares being rounded up to the nearest whole share (the “Reverse Split”). The record date for the Reverse Split was set as of October 17, 2011, subject to regulatory approval. The Reverse Split was declared effective by the Financial Industry Regulatory Authority (“FINRA”) on December 13, 2011. All share and per share amounts have been retrospectively restated to reflect the Reverse Split. As a result of the reverse stock split, the number of shares of our common stock issued and outstanding was decreased from 45,272,660 shares to 452,759 shares. We are an oil and gas exploration stage company and anticipate acquiring, exploring, and if warranted and feasible, developing oil and gas properties. We currently have an interest in 27 petroleum and natural Gas leases with the Province of Alberta, Canada.All of these leases are located in Alberta, Canada with the Company focusing on the two specific regions known as the Highvale and Suffield areas. In this Annual Report, the “Company”, ”Giant Resources Inc.”, ”Giant Oil & Gas Inc.”, “Giant”, "we", "our", and "us", refer to Giant Resources Inc. (unless the context otherwise requires).Summary discussions of documents referred to in this Annual Report may not be complete, and we refer you to the actual documents for more complete information.Our principal corporate offices are located at Suite 4010 – 246 Stewart Green S.W., Calgary, Alberta, T3H 3C8. FINANCIAL AND OTHER INFORMATION In this Annual Report, unless otherwise specified, all dollar amounts are expressed in Canadian Dollars (“CDN$” or “$”).The Government of Canada permits a floating exchange rate to determine the value of the Canadian Dollar against the U.S. Dollar (US$). FORWARD-LOOKING STATEMENTS This 20-F includes forward-looking statements, principally in ITEM 4. “Information on the Company” and ITEM 5. “Operating and Financial Review and Prospects".We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting our business.These forward-looking statements are subject to risks, uncertainties and assumptions including, among other things, the factors discussed in this Annual Report under ITEM 3. “Key Information, Risk Factors" and factors described in documents that we may furnish from time to time to the Securities and Exchange Commission. The words "believe," "may," "estimate," "continue," "anticipate,, "intend," "expect," and similar words are intended to identify forward-looking statements.In light of these risks and uncertainties, the forward-looking information, events and circumstances discussed in this Annual Report might not occur.Our actual results and performance could differ substantially from those anticipated in our forward-looking statements.We undertake no obligation to update publicly or revise any forward-looking statements because of new information, future events or otherwise. 5 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE. Not applicable ITEM 3.KEY INFORMATION. 3.A. Selected Financial Data Set forth in the following table is selected financial data with respect to our financial condition and results of operation for the fiscal years ended December 31, 2011, 2010, 2009, 2008 and 2007 and was derived from the audited financial statements of the Company and prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”). The financial statements and summaries of financial information contained in this annual report are reported in Canadian dollars unless otherwise stated. All such financial statements have been prepared in accordance with U.S. GAAP. Effective January 1, 2011, we transitioned from Canadian GAAP to U.S. GAAP.Adoption of U.S. GAAP during 2011 resulted in a cumulative adjustment to increase retained earnings at January 1, 2011 by $31,151 with a corresponding decrease to contributed surplus for the same amount. The financial statements of our Company have been audited by RBSM LLP, a registered public accounting firm, as indicated in their audit reports, included elsewhere in this Annual Report. The selected financial data should be read in conjunction with the financial statements and other financial information included elsewhere in the Annual Report. Year Ended December 31, Operating revenues $
